                       United States District Court
                     Western District of North Carolina
                            Statesville Division


    Jerimy James Santiago,                  JUDGMENT IN CASE

         Petitioner(s),                       5:17-cv-00182-KDB
                                           5:16-cr-00008-KDB-DSC
              vs.

             USA,

         Respondent(s).



 DECISION BY COURT. This action having come before the Court by Motion
and a decision having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in
accordance with the Court’s January 28, 2021 Order.




                                        January 28, 2021




       Case 5:17-cv-00182-KDB Document 4 Filed 01/28/21 Page 1 of 1
